Citation Nr: 0203900	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  00-23 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE
 
Entitlement to restoration of a 50 percent disability rating 
for post-traumatic stress disorder (PTSD), currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1988 to 
August 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which assigned a reduced, noncompensable 
rating for PTSD, previously rated as 50 percent disabling.  
That rating had not been in effect for five years or longer.

A review of the record reflects that the most appropriate 
characterization of the veteran's appeal as to the evaluation 
of his PTSD is that this is a challenge to a reduction, and 
not a claim to an increased evaluation.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  The Board has so 
characterized the issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is a conflict in the medical evidence regarding the 
existence and severity of the veteran's PTSD and whether any 
improvement was within the context of his  ability to 
function under ordinary conditions of life and work.


CONCLUSION OF LAW

The criteria for restoration of a 50 percent evaluation for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(a), 7105(c) 
(West 1991); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.31, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding, as the requirements under the new law have been 
met.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when 
the Board addresses a matter not addressed by the RO, the 
Board must provide an adequate statement of reasons and bases 
as to why there is no prejudice to the veteran).

In the present case, the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
denying his claim, as well as the evidence necessary to 
substantiate it.  The veteran presented personal testimony at 
a hearing before the undersigned Member of the Board, 
conducted in December 2001.  

All relevant and available outpatient treatment records were 
obtained and the veteran was provided a VA medical 
examination as recently as August 1999.  Efforts were made by 
the RO to obtain the veteran's service medical records from 
the National Personnel Records Center, The Marine Corps, and 
the VA Records Management Center.  The veteran was notified 
of their unavailability by the RO and given an opportunity to 
submit such records or other relevant documents.  

The RO provided the veteran with copies of the rating 
decisions, the statement of the case (SOC), and supplemental 
statement of the case (SSOC) concerning the evaluation of his 
disability and the rating criteria.  These documents noted 
that all of the veteran's records were considered including 
VA treatment reports and the August 1999 VA examination.  The 
Board is unaware of any additional outstanding records 
pertaining to this issue.  Under the circumstances, the Board 
finds that the duty to assist has been satisfied, and no 
additional development is necessary.  As such, the Board will 
proceed with appellate disposition.

The history of this appeal is set forth as follows.  In a 
July 1998 rating decision, the veteran was granted service 
connection for PTSD and received a 50 percent rating, 
effective from May 7, 1997, the date of the original claim.  
In August 1999, the veteran underwent a VA review 
examination.  In a January 2000 rating decision, the RO 
reconsidered the 50 percent rating and proposed a decrease to 
a noncompensable rating.  In March 2000, the RO reduced the 
evaluation as proposed, effective from June 1, 2000.  The 
veteran disagreed with the March 2000 rating decision, and 
initiated this appeal.

There is no question that a disability may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) in Brown v. 
Brown, 5 Vet. App. 413 (1993), has interpreted the provisions 
of 38 C.F.R. § 4.13 to require that in any rating reduction 
case, it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects improvement in the veteran's ability to 
function under the ordinary conditions of life and work.

Inasmuch as no violation of the procedural requirements set 
forth in 38 C.F.R. § 3.105(e) has been asserted, and none has 
been noted by the Board after a through review of the record, 
the question before the Board becomes whether the reduction 
in the veteran's disability rating was proper, based on the 
applicable regulations, 38 C.F.R. §§ 4.2, 4.10, 4.13 (2001), 
as set out above.  
 
A review of the evidence of record reveals the following.  
Outpatient treatment records from July 1996 to July 1997 show 
complaints of difficulty concentrating and difficulty keeping 
track of numbers; the veteran said he was increasingly 
withdrawn, would lose his temper easily, and would start 
fighting with his girlfriend.  He stated that he had 
physically abused 2 girlfriends.  On one occasion, the 
veteran got angry with a coworker and was afraid he would 
lose control.  He called police to take him to the VA medical 
center.  The veteran was diagnosed with depression.

An August 1997 letter from a private psychologist, Robert 
Cornette, Ph.D., P.C., stated that the veteran was undergoing 
treatment for severe major depression, confirmed by 
psychological testing.  Dr. Cornette described the veteran as 
totally disabled.

An August 1997 VA psychiatric examination showed complaints 
of flashbacks, nightmares, dreams of being chased by violent 
people, and forgetfulness.  The veteran stated that he would 
only get 4 hours of sleep at a time; he would hear 
helicopters and movement of the ground under his feet; he 
could feel someone watching him; he was easily irritated; he 
rated his mood at 0 out of 10.  Findings of the examiner 
showed the veteran to be alert, oriented times 3, with clear 
speech, which was spontaneous and relevant; he appeared on 
time and was casually dressed; he was polite, with good eye 
contact; his affect was constricted and blunted; he had 
delayed recall; his concentration was poor; he had insight 
into his problem and his judgment was intact; he denied 
suicidal or homicidal ideas.  The veteran was stated to be 
unemployed.  The examiner diagnosed PTSD and depressive 
disorder with a Global Assessment of Functioning (GAF) score 
of 41 to 50.

Outpatient treatment records from October 1997 to May 1999 
show ongoing treatment for depression.  The veteran 
complained of frustration and anger.  Findings showed 
psychomotor retardation.

Social Security records show that the veteran was considered 
disabled for Social Security purposes as of May 30, 1997.  
The primary diagnosis listed was affective disorders. 

The veteran was afforded a VA PTSD examination in August 
1999.  That examination revealed complaints that the veteran 
did not sleep more than 3 or 4 hours a day; he experienced 
nightmares and was easily awakened.  He experienced 
flashbacks of bombs dropping, movement under his feet, and 
people being killed.  The veteran stated that he served in 
the infantry, but that he had been unemployed for the 
preceding 2 years, and had suffered other medical problems.  
He denied suicidal or homicidal ideation; he denied hearing 
voices or seeing things.  He did not have a good outlook on 
the future; he avoided people and his family; he was easily 
angered.  The veteran stated that he had witnessed a lot of 
death while in the service, but that he was not fearful.  The 
examiner stated that, although the veteran gave numerous 
examples of in-service experiences, he did not give elaborate 
explanations.  Mental status examination revealed the veteran 
to be superficially cooperative, with a euthymic mood and 
pleasant affect; the veteran spoke slowly, but was coherent 
and relevant.  He reported no delusions or hallucinations.  
Abstract reasoning was good, and general fund of knowledge, 
insight, and judgment were fair.  The examiner diagnosed a 
somatization disorder, but stated that the veteran did not 
meet all the criteria for a PTSD diagnosis.  In particular, 
he stated that the veteran did not experience fear, 
helplessness or horror.  The examiner chose to defer a PTSD 
diagnosis until after psychological testing.  He rated the 
veteran's GAF score at 65.

In September 1999, the veteran underwent a VA psychological 
assessment.  The veteran completed a series of tests used to 
evaluate PTSD symptomatology.  His performance was stated to 
demonstrate an exaggeration of symptoms, based on scores 
which were more severe than patients diagnosed with PTSD, and 
one score which fell at a level consistent with patients 
diagnosed with PTSD.  The examiner interpreted this as an 
exaggeration or fabrication of symptoms, with the possible 
purpose of obtaining a specific end, such as compensation or 
attention.  

In September 1999, the medical doctor who performed the 
August 1999 VA PTSD examination reviewed the results of the 
psychological assessment and rendered his final diagnosis of 
a somatization disorder.  In November 1999, in response to a 
request for clarification from the RO, pursuant to 38 C.F.R. 
§ 4.125(b), the VA medical doctor stated that the September 
1999 diagnosis of a somatization disorder represented a 
correction of an error in the August 1997 diagnosis of PTSD.

In April 2000, Dr. Cornette submitted a statement disagreeing 
with the findings contained in the September 1999 VA 
psychological assessment; primarily he disagreed with the VA 
psychologist's conclusion that the veteran's responses on a 
particular diagnostic tool indicated malingering or 
overendorsement.  Dr. Cornette stated that other factors 
could account for the veteran's elevated results on this 
tool, and these alternative factors were not taken into 
account by the VA psychologist.  These other factors were 
stated to include the inability of the veteran to read and 
understand the questions, confusion of the veteran due to a 
serious mental condition, or simply a cry for help.  Dr. 
Cornette stated that his estimation of the veteran's 
intellectual functioning placed him below the level necessary 
to accurately read and respond to the diagnostic tool in 
question.  Dr. Cornette also stated his concern that the 
tool, the results of which were used to decrease the 
veteran's evaluation, was used without the aid of other tools 
and tests, which he thought necessary to interpret the 
results in a valid fashion.  He was also concerned that the 
test was administered without interaction of the veteran with 
a psychiatrist or psychologist, and he questioned the 
qualifications of the psychologist who interpreted the 
results.

In December 2001, the veteran was afforded a BVA Travel Board 
hearing before the undersigned Member of the Board.  The 
veteran testified that his condition at the most recent VA 
examination was worse than it had been when he was first 
examined.  He stated that he was having nightmares and 
flashbacks of killing people, of people trying to kill him, 
and of seeing friends die in a helicopter crash.  The veteran 
stated that he was last employed in 1997 and was terminated 
due to an altercation and due to attendance problems.  He 
stated that he did not have a social life and would keep to 
himself.  He attributed this partly to violence and mood 
swings.  He testified that he did not understand some of the 
questions asked during the most recent VA examination.

First, the Board notes the statements of the VA medical 
doctor in the November 1999 addendum to the August 1999 
examination report and in a November 1999 opinion, that the 
veteran does not suffer from PTSD, and that earlier diagnoses 
of PTSD were in error.  Based on these findings, the RO 
reduced the evaluation assigned the veteran's PTSD.  Although 
the VA medical doctor found from his own examination that the 
veteran did not show one of the criteria for a PTSD 
diagnosis, he based his ultimate opinion, at least in part, 
on testing conducted by a VA psychologist.  The VA 
psychologist administered several diagnostic instruments and 
interpreted the results to show that the veteran had 
exaggerated some of his symptoms.  The Board notes that this 
interpretation was specifically challenged by Dr. Cornette, 
the veteran's private psychologist, who raised questions, 
primarily about the veteran's ability to understand the test 
that was administered, but he also questioned the way in 
which the testing was conducted, the absence of other 
supportive interpretive tools, the interpretation of the test 
results, and ultimately, the conclusions reached.  

The Board finds that Dr. Cornette's opinion, based as it was 
on an extensive familiarity and treatment history with the 
veteran, raises a significant doubt in regard to this issue.  
Resolving this doubt in the veteran's favor, the Board finds 
that the evidence continues to show a valid current diagnosis 
of PTSD, and that therefore, the question remaining before 
the Board is whether the evidence demonstrates such a change 
in the veteran's disability as would support a reduction in 
rating.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.10, 4.13, 
4.125.

As stated above, it was incumbent upon VA to demonstrate, 
based on a review of the entire history of the veteran's 
condition, that an actual change in the veteran's disability 
occurred, that the examination reports reflecting the change 
were based on thorough examinations, and that the change in 
disability actually reflects an improvement in the veteran's 
ability to function under ordinary conditions of life and 
work.  The Board finds that VA has not met this burden.

In addition to challenging the psychological analysis 
underlying the corrected diagnosis rendered by the VA medical 
doctor, Dr. Cornette's opinion raises questions about the 
thoroughness of the September 1999 VA psychological 
evaluation.  Such questions are further raised by the 
veteran's hearing testimony that he did not understand some 
of the questions asked.  

Further, Dr. Cornette's opinion raised some doubt as to 
whether the results of the psychological evaluation, as 
interpreted by the VA psychologist and the VA medical doctor 
truly reflect a change in the veteran's disability.  In 
comparing the evidence before and after the reduction, the 
Board notes that the report of the August 1999 VA examination 
reflects similar symptomatology to that described in the 
August 1997 VA examination, relied upon for the initial grant 
of service connection and assignment of a 50 percent rating.  
Both examinations reflect complaints of difficulty sleeping, 
nightmares and flashbacks, negative mood and outlook, 
irritability, and anger.  The veteran's GAF score in August 
1997 was reported to be 41 to 50 and rose to 65 in August 
1999.  This indicates a possible improvement in the veteran's 
condition; however, ratings must be assigned based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2001).  Without evidence to show that this 
improvement was sustained, these scores alone are probably 
insufficient to show an actual change in the veteran's 
disability.  

In regard to the veteran's ability to function in ordinary 
conditions of life and work, the Board notes that the veteran 
was unemployed at the time of the August 1997 VA examination 
and at the time of the August 1999 VA examination.  His 
unemployment has consistently been attributed, at least in 
part, to his psychiatric disorder.  The Board also notes 
findings from the August 1999 VA examination that the veteran 
avoided people and was easily angered.  These findings are 
confirmed by the veteran's hearing testimony and are 
substantially similar to findings prior to the reduction. 

With consideration that there is some doubt whether the 
August 1999 VA examination was reflective of an actual change 
in the disability, that the examination reports reflecting 
the change were based on thorough examinations, and that the 
change in disability actually reflects an improvement in the 
veteran's ability to function under ordinary conditions of 
life and work, the Board finds that the evidence regarding 
these issues is in approximate balance, and the benefit of 
the doubt in resolving them is afforded the veteran.   The 
Board recognizes that the diagnosis of PTSD has been 
competently challenged, and it is possible that further 
psychiatric assessment over time may preclude the diagnosis 
altogether.  At this juncture, that determination appears 
premature.


ORDER

The reduction in the 50 percent evaluation assigned the 
veteran's PTSD not having been warranted, restoration of the 
50 percent evaluation is granted, effective from June 1, 
2000, subject to the statutory and regulatory provisions 
governing the payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

